Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This application is a national stage entry of PCT/JP2019/031244 (international filing date: 08/07/2019), which claims priority from provisional application 62716903 (filed 08/09/2018).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claims 1-2 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as based on a disclosure which is not enabling. The structure of the claimed apparatus is critical or essential to the practice of the invention, but not included in the claim(s) is not enabled by the disclosure.  See In re Mayhew, 527 F.2d 1229, 188 USPQ 356 (CCPA 1976).
Claim 1 is rejected under 112(a) as being a single component (i.e. a node comprising only transmitting circuity) claim, where a single component (transmitting circuity) recitation does not appear in combination with another component, is subject to an undue breadth rejection.  The single component which covered every conceivable ways for achieving the stated purpose was held nonenabling for the scope of claim because the specification disclosed at most only those known to the inventor.  See MPEP §2173.04.  It is suggested that a second component (e.g. a processor and/or a memory) to be added provided no new matter is introduced.  Similar problem appears in claim 2.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 1-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 line 5, the term “transmission(s)”, in particular, with “(s)” is unclear and ambiguous.  For example, it is unclear and ambiguous as to whether it should be interpreted as “singular” or “plural”.  If indeed “singular”, it is suggested that the “(s)” to 
NOTE: similar problem appears in line 6 for “index(es)”, line 6 for “time position(s)” , line 6 for “candidate(s)” , line 7 for “SS/PBCH block(s)” , line 8 for “transmission(s)”, as well as in each of claims 2, 3, and 4.
NOTE: for examining purposes, examiner currently interprets such terms being “singular” only.
Claim 1 line 9, the phrase “an IAB node” is unclear and ambiguous as to whether it is referred to the same “Integrated Access and Backhaul (IAB) node” as in claim 1 line 1.  If indeed so, it is suggested that --- an IAB node --- be changed to --- the IAB node ---.  Similar problem appears in claim 3.
Claim 2 line 8-9, the phrase “an IAB donor” is unclear and ambiguous as to whether it is referred to the same “Integrated Access and Backhaul (IAB) donor” as in claim 1 line 1.  If indeed so, it is suggested that --- an IAB donor --- be changed to --- the IAB donor ---.  Similar problem appears in claim 4.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Jung et al. (US 20180279380 A1, hereinafter Jung), in view of Luo et al. (US 20190373627 A1, hereinafter Luo).

Regarding claim 1, Jung teaches a base station that communicates over a radio interface, the base station comprising (see para. 20, e.g. network base station or NE):
transmitting circuitry configured to perform a synchronization signal and physical broadcast channel block (SS/PBCH block) transmission(s) (see at least para. 25, e.g. a possible embodiment for a SS block transmission pattern 1, a UE, such as the UE 110, can assume that a NE, such as the NE 120, transmits one or more SS blocks),
wherein a first symbol index(es) of a time position(s) for a candidate(s) of a SS/PBCH block(s) is determined based on a subcarrier spacing of the SS/PBCH and whether the SS/PBCH block transmission(s) is from another base station or the base station (see at least para. 26-29 of fig. 2-3, e.g. usage of SS block transmission patterns)
Jung differs from the claim, in that, it does not specifically disclose an Integrated Access and Backhaul (IAB) node, as well as an IAB donor [for transmitting SSBs]; which is well known in the art and commonly used for efficiently utilizing wireless resources.
Luo, for example, from the similar field of endeavor, teaches similar or known mechanism of an Integrated Access and Backhaul (IAB) node, as well as an IAB donor [for transmitting SSBs] (see at least para. 105-107, e.g. UE 115-a may identify serving cell and neighbor cell based on beam 315-a and 315-d that carry respective SSBs), which would have been obvious before the effective filing date of the claimed invention to and can be easily adopted by a person having ordinary skill in the art to incorporate Luo into the method of Jung for efficiently utilizing wireless resources.

Regarding claim 2, Jung teaches a base station that communicates over a radio interface, the base station comprising (see para. 20, e.g. network base station or NE):
transmitting circuitry configured to perform a synchronization signal and physical broadcast channel block (SS/PBCH block) transmission(s) (see at least para. 25, e.g. a possible embodiment for a SS block transmission pattern 1, a UE, such as the UE 110, can assume that a NE, such as the NE 120, transmits one or more SS blocks),
wherein a first symbol index(es) of a time position(s) for a candidate(s) of a SS/PBCH block(s) is determined based on a subcarrier spacing of the SS/PBCH and whether the SS/PBCH block transmission(s) is from the base station or another base 
Jung differs from the claim, in that, it does not specifically disclose an Integrated Access and Backhaul (IAB) donor, as well as an IAB node [for transmitting SSBs]; which is well known in the art and commonly used for efficiently utilizing wireless resources.
Luo, for example, from the similar field of endeavor, teaches similar or known mechanism of an Integrated Access and Backhaul (IAB) donor, as well as an IAB node [for transmitting SSBs] (see at least para. 105-107, e.g. UE 115-a may identify serving cell and neighbor cell based on beam 315-a and 315-d that carry respective SSBs), which would have been obvious before the effective filing date of the claimed invention to and can be easily adopted by a person having ordinary skill in the art to incorporate Luo into the method of Jung for efficiently utilizing wireless resources.

Regarding claim 3, this claim is rejected for the same reasoning as claim 1 except this claim is in method claim format.

Regarding claim 4, this claim is rejected for the same reasoning as claim 2 except this claim is in method claim format.




Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The following prior arts are all cited to show systems which are considered pertinent to the claimed invention. 
See form PTO-892 for detail.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YEE LAM whose telephone number is 571-270-7577.  The examiner can normally be reached on Mon-Fri 8am-5pm.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marsha Banks-Harold can be reached on 571-272-7905.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/YEE F LAM/Primary Examiner, Art Unit 2465